Citation Nr: 9911353	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a right quadriceps rupture with torn extensor 
mechanism, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
October 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision Chicago, 
Illinois, Regional Office (RO)of the Department of Veterans 
Affairs (VA) which increased the disability rating for the 
veteran's service-connected right quadriceps rupture from 0 
percent to 10 percent.  The veteran testified at a personal 
hearing in November 1994.

In his October 1994 substantive appeal, the veteran appears 
to have advanced a claim of entitlement to VA vocational 
rehabilitation benefits.  This matter is hereby referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's post-operative residuals of a right 
quadriceps rupture with torn extensor mechanism, is 
manifested by limited motion, pain on motion, limited 
function, and a well-healed scar productive of a disability 
picture which more nearly approximates moderately severe 
disability.



CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation (but no 
higher) for post-operative residuals of a right quadriceps 
rupture with torn extensor mechanism, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.41, 4.56, 4.73, Diagnostic Code 5314 (1998).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an evaluation in excess of 10 percent 
for post-operative residuals of a right quadriceps rupture 
with torn extensor mechanism is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

Further, in evaluating disabilities of the musculoskeletal 
system it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The record reveals that in a August 1987 rating decision, the 
veteran was granted service connection for repair of the torn 
extensor mechanism of the right knee, and a noncompensable 
evaluation was assigned from October 1986.  That decision was 
based on evidence that included the veteran's service medical 
records and a post-service VA general medical examination.  
The veteran's service medical records reflect an in-service 
right knee injury, for which he underwent surgery.  A Report 
of Medical Board, just prior to the veteran's release from 
service, reflects a diagnosis of loss of motion, right knee, 
status post quadriceps mechanism rupture with late wound 
infection.  Range of motion was zero or five degrees to 90 
degrees.  It was noted that the veteran had been hospitalized 
for several weeks for his quadriceps injury, and developed an 
infection which had to be treated with surgical debridement.  
In an April 1987 VA examination, the veteran was diagnosed 
with status post right knee injury; ruptured quadriceps, by 
history.  It was noted that the veteran had pain and 
stiffness in his right knee, and could only stand for short 
periods of time.  It was also noted that the knee was 
slightly swollen, and there was medial tenderness.

In November 1993, the RO received the veteran's claim for an 
increased rating for his right knee disability.  
Subsequently, in a July 1994 rating decision, the RO 
increased the rating to 10 percent disabling, from November 
1993, and the disability was recharacterized as post 
operative residuals, right quadriceps rupture with torn 
extensor mechanism.  That decision was based on findings in a 
May 1994 VA examination, which reflected limitation of motion 
(zero to 90 degrees), swelling, scars, and post-surgical 
arthrofibrosis.  The veteran disagreed with the 10 percent 
evaluation, and initiated this appeal.  

The Board notes that the veteran's post operative residuals, 
right quadriceps rupture with torn extensor mechanism, has 
been evaluated under the rating criteria for injuries to 
muscle group XIV.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5314. The Board further acknowledges that certain provisions 
in the Schedule for Rating Disabilities dealing with muscle 
injuries were amended effective July 3, 1997.  See 62 Fed. 
Reg. 30,235 (June 3, 1997).  The Board notes this change took 
effect subsequent to the receipt of the veteran's claim.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991); White v. Derwinski, 1 Vet.App. 519, 521 
(1991).  Under the circumstances, the veteran's increased 
rating claim must also be reviewed in light of the regulatory 
changes dealing with the pertinent rating criteria as well as 
under the applicable regulations in effect when the veteran's 
claims were filed.  See also Fischer v. West, 11 Vet.App. 
121, 123 (1998) (applying Karnas to change in rating criteria 
for muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "old rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the old rating criteria:

(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile and residuals 
of debridement or of prolonged infection. 

     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

(d)  Severe disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wound due to high velocity 
missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with 
extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular 
binding and cicatrization.  

     History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

     Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle 
groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows 
moderate or extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles in 
wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present 
but a diminished excitability to faradic 
current compared with the sound side may be 
present.  Visible or measured atrophy may or 
may not be present.  Adaptive contraction of 
opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone without true skin covering, in an area 
where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic 
muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing 
by a projectile (progressive sclerosign 
myositis), may be included in the severe group 
if there is sufficient evidence of severe 
disability. 

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "new rating criteria"), the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (1998).  For purpose of the present 
case, the criteria of moderate and moderately 
severe are pertinent.  Under the new rating criteria:

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (1998).

As noted above, the veteran's post operative residuals, right 
quadriceps rupture with torn extensor mechanism, have been 
evaluated under the rating criteria for injuries to muscle 
group XIV.  See 38 C.F.R. § 4.71a, Diagnostic Code 5314.  The 
currently assigned 10 percent rating for the veteran's 
disability reflects a moderate disability.  The next highest 
evaluation available under Diagnostic Code 5314 is a 30 
percent evaluation, which is assigned for a moderately severe 
disability.  

Reviewing the veteran's post operative residuals, right 
quadriceps rupture with torn extensor mechanism, in 
conjunction with the above-noted rating criteria and the 
medical evidence of record, the Board finds that, resolving 
all doubt in the veteran's favor, the evidence more nearly 
approximates a moderately severer disability picture so as to 
warrant a 30 percent evaluation under both the old and the 
new criteria.  

An August 1994 VA outpatient treatment record reveals that 
the veteran was seen with complaints of throbbing pain and 
swelling in his right knee, as well as decreased range of 
motion.  It was noted that the veteran had 90 degrees of 
flexion and 5 degrees of lateral and medial motion.  An x-ray 
of the right knee revealed no evidence of recent fracture or 
bony displacement; the joint space remained intact and the 
bony structures appeared unremarkable.  The impression was 
normal bony appearance of the right knee.  

In November 1993, the veteran testified at a hearing at the 
RO that his disability has limited his ability to walk, 
stand, run, and squat.  He also indicated that he lost 
several jobs from his injury, since he could not stand for 
long periods of time.  The veteran stated that he could walk 
for short distances, but his knee would develop much pain and 
swelling.  He also stated that he walked with a limp, and 
would sometimes use a cane.  He indicated that his disability 
greatly limited his ability to do recreational activities.  

Most recently, in May 1997, the veteran underwent a VA 
examination and was diagnosed with status post quadriceps 
rupture with residual decreased range of motion of the right 
knee and painless range of motion from zero to 90 degrees.  
There was pain with greater than 90 degrees flexion, and 
increased fatigue with repetitive single leg squats and step 
up test.  Objective findings included a widened, healed "S" 
shaped scar on the right anterior distal thigh with longitude 
scars, medial/distal thigh; nontender to palpation.  There 
was no joint line tenderness, swelling, deformity, or 
medial/lateral instability.    

Based on the medical evidence of record, noted above, the 
Board concludes that the veteran's post operative residuals, 
right quadriceps rupture with torn extensor mechanism, more 
closely approximates the schedular criteria for a 30 percent 
evaluation, reflecting moderately severe disability, 
particularly in light of the veteran's complaints of pain.  
See 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314.  However, 
the Board finds no basis for assignment of an evaluation in 
excess of 30 percent.  In that regard, the evidence reflects 
that the veteran's post operative residuals, right quadriceps 
rupture with torn extensor mechanism manifests limited 
motion, pain on motion, and limited function due to pain.  
Additionally, the most recent VA examination reflects that 
the veteran's disability manifests increased fatigue with 
activity.  As such, the Board finds that a higher rating is 
warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206-7 (1995).  However, the evidence does not reflect 
severely disabling symptomatology, in that there are no 
findings such as loss of muscle substance or soft flabby 
muscles.  See 38 C.F.R. § 4.56(4).  Furthermore, in 
considering the veteran's disability under other related 
diagnostic code provisions, the Board finds no evidence of 
tender or painful scarring, which would warrant a higher 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
which evaluates scars based on the limitation of motion of 
the part affected.  Additionally, the veteran's limited leg 
motion would not warrant a higher evaluation under Diagnostic 
Codes 5260 and 5261.

In conclusion, the evidence supports a 30 percent evaluation 
for post operative residuals, right quadriceps rupture with 
torn extensor mechanism, but there is no basis for a higher 
evaluation.  Should the veteran's disability increase in 
severity, of course, he may advance a new increased rating 
claim, but at present, no more than a 30 percent evaluation 
is warranted. 

Finally, the Board acknowledges the veteran's complaints that 
his disability has interfered with his ability to retain 
employment.  However, the Board emphasizes that the VA 
Schedule for Rating Disabilities contemplates average 
impairment in earning capacity, and there is no evidence of 
record that the veteran's post operative residuals, right 
quadriceps rupture with torn extensor mechanism has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned 30 percent evaluation), 
or necessitated any recent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, there is no basis for extra-
schedular consideration, and, hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent evaluation for post-operative 
residuals of a right quadriceps rupture with torn extensor 
mechanism is warranted.  The appeal is granted to this 
extent.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

